DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase, “at least two flexible ties, depending on width of the ski, the ties having,” specifically “depending on width of the ski” is unclear as its not sure if this limitation is required or not.  The examiner suggests deleting this limitation.
Claim Objections
Claim 1 objected to because of the following informalities: “comprises a plurality of via openings separated” (line 15) is unclear.  The examiner suggests -- comprises a plurality of  openings separated -- for grammatical clarity.  
Claim 7 objected to because of the following informalities: “provided in form of at least” (lines 1 and 2) should be changed to -- provided in a form of at least -- for grammatical clarity.  
Claims 11 objected to because of the following informalities: “is more than distance” (line 5) should be changed to -- is more than a distance -- for grammatical clarity.  
Appropriate correction is required.
Allowable Subject Matter
Claims 1-6 and 9-14 allowed.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the allowance of the claims in this case is the inclusion of: a personal self-propelled vehicle for travelling on snow, with: a ski with a closed-loop flexible ribbon configured to envelope the ski over its length from a first end to a second end, so that the ribbon passes under at least a portion of the lower sliding surface; a first roller driven by a motor that interacts with the ribbon for transferring force to the ribbon so as to provide translational movement thereof; where a canvas of the ribbon comprises a plurality of openings separated from each other by webs to form a lattice, during use the webs sink in snow under load of the vehicle and the user and provide repulsion from snow packed by the ski to assure sliding the ski on snow surface in longitudinal direction, in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618